695 S.E.2d 450 (2010)
STATE of North Carolina
v.
Timothy Randolph WILLIAMS.
No. 520P09.
Supreme Court of North Carolina.
March 11, 2010.
Thomas Reston Wilson, New Bern, for Timothy Randolph Williams.
Susannah B. Cox, Chris Z. Sinha, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 18th of December 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th of March 2010."